Case 4:20-mj-00323-PJC Document 1 Filed in USDC ND/OK on 09/21/20 Page 1 of 7

AO 106 (Rev, 06/09) Application for a Search Warrant J , | E — E

UNITED STATES DISTRICT COURT

 

SEP 2]
for the 2020
Northern District of Oklahoma o ak pista cone
In the Matter of the Search of “
516 South 46th West Avenue, Tulsa, Oklahoma Case No. 30 os BOA VIC_
Northern District of Oklahoma ) ae
)
)
)

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under

penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
See Attachment “A”

located in the _Northern_ District of Oklahoma. there is now concealed (identifi the person or describe the property to be
setzed):

See Attachment “B”

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
M evidence of a crime;

M contraband, fruits of crime, or other items illegally possessed;
M property designed for use, intended for use, or used in committing a crime;
O a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 922(g)(8) Possession of Firearms While Subject to Protective Order

The application is based on these facts:

See Affidavit of Terry B. Weber, FBI attached hereto.

M Continued on the attached sheet.

O Delayed notice of ___—s-_ days (give exact ending date if more than 30 ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Fig fSLL oa

Applicant's rink

Terry B. Weber, Specidi ees nt

Printed na 7 tle
Sworn via telephone and signed by phone. thle
Date: F, A/ —_ f

Vii Signature

City and state: Tulsa, Oklahoma >, i. U.S. Magistra Dw

Printed name and title

 
Case 4:20-mj-00323-PJC Document 1 Filed in USDC ND/OK on 09/21/20 Page 2 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA

IN THE MATTER OF THE SEARCH OF
516 SOUTH 46th WEST AVENUE, TULSA, | Case No.
OKLAHOMA

 

AFFIDAVIT IN SUPPORT OF AN
APPLICATION FOR A SEARCH WARRANT

 

I, Terry B Weber, a Special Agent with the Federal Bureau of Investigation (F BD,
Oklahoma City, Oklahoma, being duly sworn, depose and state as follows:

1, I have been employed as a Special Agent of the FBI since September 1997, and
have been assigned to the Oklahoma City Division of the FBI for approximately 22 years. During
the past 22 years, I have conducted a wide variety of investigations.

2. As a Special Agent, I am authorized to investigate violations of the laws of the
United States and to execute warrants issued under the authority of the United States.

3. The information contained in this affidavit is based upon my personal knowledge
and observation, my training and experience, conversations with other law enforcement officers
and witnesses, and review of documents and records. This affidavit is made in support of an
application for a warrant to search of the residence owned by Tim Ashing, 516 South 46" West
Avenue, Tulsa, Oklahoma, 74127, including a vehicle located at that residence, which is described
in detail in Attachment A to this affidavit, for the items specified in Attachment B hereto, which ;
constitute instrumentalities, fruits, and evidence of violations of Title 18, United States Code,
Section 922 (g).

4, Since this affidavit is being submitted for the limited purpose of securing a search

warrant, I have not included each and every fact known to me regarding this investigation. Ihave

 
set forth only the facts that I believe are necessary to establish probable cause to support the
issuance of a search warrant.
BACKGROUND OF INVESTIGATION
5. On October 9, 2019, Bethanie Goodin submitted a Petition For Protective Order in
the District Court of Creek County, in the State of Oklahoma, against her former husband Bradley
Goodin. On October 18, 2019 the Order of Protection was granted and a hearing was set for April

17, 2020 in the District Court of Creek County in Oklahoma.

6. On April 16, 2020, the Continued Emergency Order of Protection was filed and a |
hearing was set for November 10, 2020. Among other things, the Order was issued after a hearing
of which Mr. Goodin received actual notice and at which he had the opportunity to participate. |
Furthermore, the Order prohibits Mr. Goodin from harassing, stalking, threatening, among other |

behavior as described in 18 U.S.C. §§ 922(g)(8)(B) and (C)(ii) against an intimate partner as |

defined by federal law.
7. On September 1, 2020, Affiant and other Agents of the Federal Bureau of

Investigation executed a warrant for Bradley Goodin’s arrest. After Goodin’s arrest he was

transported to David L. Moss Criminal Justice Center in Tulsa, Oklahoma, where he remains in ~

custody. A telephone conversation between Bradley Goodin and Lance Folsom was recorded on
the jail telephone recording system. During the telephone call, Goodin and Folsom discussed the

presence of several firearms on Bradley Goodin’s property, and Folsom agreed to remove the

firearms from Bradley Goodin’s residence located at 11980 South 227" West Avenue, Sapulpa,

Oklahoma 74066.
8. Affiant reviewed another recording of a telephone call made from Bradley Goodin,

while incarcerated at David L. Moss Criminal Justice Center, to Lance Folsom. During the

Case 4:20-mj-00323-PJC Document 1 Filed in USDC ND/OK on 09/21/20 Page 3 of 7

 
Case 4:20-mj-00323-PJC Document 1 Filed in USDC ND/OK on 09/21/20 Page 4 of 7

telephone call Folsom told Bradley Goodin he removed all of the firearms from Bradley Goodin’s
residence, and Bradley Goodin indicated he was pleased with Folsom’s actions.

9. On September 8, 2020, Affiant interviewed Lance Folsom at his residence, and
confirmed the substance of the phone call with Bradley Goodin described above. Folsom further
stated that per Bradley Goodin’s instructions, Folsom drove to Goodin’s residence and removed
approximately 15 firearms, although he did not count them, and placed them in a silver 2013 Ford
Edge, Oklahoma License Plate. AQN054, Vehicle Identification Number 2fmdk3gcxdbe03335,
that is driven by Bradley Goodin. Folsom drove the vehicle to his residence and left the firearms
in the vehicle, which he parked in the driveway. Sometime later, Folsom contacted a friend named
Tim Ashing and asked if he could park the vehicle with the firearms inside of Ashing’s garage.
Folsom drove the vehicle with the firearms inside.and parked the vehicle in Ashing’s garage.

10. On September 8, 2020, Affiant received a telephone call from Tim Ashing. Ashing —
stated to Affiant, Bradley Goodin’s firearms are inside of the Silver Ford Edge, which is parked
inside of the garage at his residence, which is located at 516 South 46" West Avenue, Tulsa, |
Oklahoma, 74127. Mr. Ashing indicated that he did not intend to remove the firearms from the |
garage at his residence.

11. On September 9, 2020, Affiant interviewed Bradley Goodin’s daughter Morgan .
Goodin. After Bradley Goodin was arrested on September 1, 2020, Morgan met Lance Folsom at |
Bradley Goodin’s residence a few days later. Folsom told Morgan that Bradley Goodin wanted |
him to remove all of Bradley Goodin’s guns from his residence. Morgan helped Folsom remove |
approximately 30 guns, although she did not count them, from the residence and load them into

the silver Ford Edge.

 
Case 4:20-mj-00323-PJC Document 1 Filed in USDC ND/OK on 09/21/20 Page 5 of 7

12. On September 14, 2020, Affiant contacted Tim Ashing via telephone. Ashing
advised Bradley Goodin’s firearms are still located at the residence he owns at 516 South 46" West
Avenue, Tulsa, Oklahoma, 74127. Ashing advised he converted the house into a 2 4 car garage,
and the silver Ford Edge with the guns inside of it, is still parked in that garage. Ashing stated the
firearms would remain at that location until Affiant was prepared to seize them.

15. On Thursday September 17, 2020, Affiant drove past 516 South 46"" West Avenue,
Tulsa, Oklahoma, 74127, and observed a silver Ford Edge parked in the driveway situated between
516 South 46" West Avenue and 520 South 46" West Avenue in Tulsa, Oklahoma.

14. Based upon the facts and circumstances, and the review of telephone calls made
from David L. Moss Criminal Justice Center, I believe Bradley Goodin was in possession of
firearms while subject to a domestic violence protective order.

CONCLUSION

LS. Based on the above information, there is probable cause to believe that Title 18,
United States Code, Section 922(g)(8) has been violated, and that evidence, fruits, and
instrumentalities of this offense are located at the SUBJECT PREMISES.

16. Based upon the foregoing, I respectfully request that this Court issue a search
warrant for the SUBJECT PREMISES, described in Attachment A, authorizing the seizure of the

items described in Attachment B.

Ticats Mtl

Terry B. Weber
Special Agent
Federal Bureau of Investigation

. 37
SUBSCRIBED AND SWORN by phone before me this ot /~ day of Sept¢mber, 2020.

 

 

 
Case 4:20-mj-00323-PJC Document 1 Filed in USDC ND/OK on 09/21/20 Page 6 of 7

ATTACHMENT A

DESCRIPTION OF PREMISES

Residence located at 516 South 46"" West Avenue, Tulsa, Oklahoma, 74127, including a
silver 2013 Ford Edge, Oklahoma License Plate AQN054, Vehicle Identification Number
2tmdk3gcxdbe03335 located at that residence. Photos of the residence are below.

 

 
Case 4:20-mj-00323-PJC Document 1 Filed in USDC ND/OK on 09/21/20 Page 7 of 7

ATTACHMENT B

 

LIST OF ITEMS TO BE SEIZED

Any and all firearms and ammunition of unknown make and model that were taken from Bradley
Goodin’s residence by Lance Folsom, and any and all items related to those firearms and
ammunition including, but not limited to, any items pertaining to the possession, ownership, and/or
disposition of these firearms; including gun cases, ammunition, ammunition magazines,
ammunition boxes, holsters, parts of firearms, firearms cleaning equipment, and other items related
to the possession of firearms, acquisition, and/or ownership documents, and/or receipts for the

purchase and for repair of all these items.

 
